IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41238

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 405
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 10, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TERESA LEE MARRONE, aka                          )     THIS IS AN UNPUBLISHED
TOLLMAN,                                         )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Teresa Lee Marrone was convicted of operating a motor vehicle while under the
influence of alcohol, Idaho Code §§ 18-8004, 18-8005(5); one count of injury to a child, I.C.
§ 18-1501(3); and one count of resisting and obstructing officers, I.C. § 18-705. The district
court imposed an eight-year sentence with two years determinate on the DUI charge, suspended
the sentence, and placed Marrone on probation. Subsequently, Marrone admitted to violating
several terms of the probation, and the district court consequently revoked probation and ordered
execution of the original sentence. Marrone filed an Idaho Criminal Rule 35 motion, which the
district court denied. Marrone appeals from the denial of that motion.



                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Marrone’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Marrone’s
Rule 35 motion is affirmed.




                                              2